[Cite as Ehrhart v. Dir., Ohio Dept. of Job & Family Servs., 2016-Ohio-5786.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

CHARLES C. EHRHART,                                :        Case No. 16CA3726

        Appellant-Appellant,                       :

        v.                                         :        DECISION AND
                                                            JUDGMENT ENTRY
DIRECTOR, OHIO                                     :
DEPT. JOB AND                                               RELEASED: 09/08/2016
FAMILY SERVICES, et al.                            :

        Appellees-Appellees.                    :
                                            APPEARANCES:

Charles C. Ehrhart, Wheelersburg, Ohio, pro se appellant.

Michael DeWine, Ohio Attorney General, and Alan Schwepe, Ohio Assistant Attorney
General, Columbus, Ohio, for appellee.
Harsha, J.
        {¶1}     The State of Ohio Unemployment Compensation Review Commission

determined that Charles C. Ehrhart was not entitled to unemployment compensation

benefits because his employer, Valley Wholesale Foods, Inc. (“Valley Wholesale”), had

discharged him for just cause from his job as a truck driver. The common pleas court

affirmed the commission’s decision after finding the decision was not unlawful,

unreasonable, or against the manifest weight of the evidence because Ehrhart had

failed to follow a directive of Valley Wholesale.

        {¶2}     Now Ehrhart asserts that the trial court erred in granting summary

judgment. However, the trial court did not grant summary judgment. Instead, it affirmed

the commission’s decision. We affirm the trial court’s judgment because our review of

the evidence before the commission establishes that it did not clearly lose its way and

create such a manifest miscarriage of justice that we must reverse its decision. The
Scioto App. No. 16CA3726                                                              2


evidence supported the commission’s determination that Ehrhart was insubordinate for

acting contrary to company policy by refusing to pay for sausage that was damaged

during his delivery. Moreover, he refused to pay for the sausage even though Valley

Wholesale paid him more than the hours he actually worked that week so he could

afford to do so. Because his employment was terminated for just cause, we affirm the

judgment of the trial court.

                                         I. FACTS

       {¶3}   Valley Wholesale employed Ehrhart as a truck driver for almost ten years,

from August 2004 until April 2014. In April 2014, Ehrhart’s employment ended and he

filed for unemployment compensation benefits. In its responses to the request by the

Ohio Department of Job and Family Services (“ODJFS”), Office of Unemployment

Compensation, Valley Wholesale claimed that Ehrhart had quit because he had refused

to pay for the damaged product. Valley Wholesale indicated that Ehrhart had been

verbally warned less than three weeks earlier when he also damaged product that he

would have to pay for any damaged product if it happened again. However, Ehrhart

refused to pay.

       {¶4}   The Director of ODJFS issued a determination that allowed Ehrhart’s

application for unemployment compensation benefits. The director concluded that

Ehrhart had been discharged without just cause. On Valley Wholesale’s request for

reconsideration, the director issued a redetermination decision affirming the prior

determination. The director found that Valley Wholesale “failed to establish negligence

or willful disregard of the [company] rule on the part of [Ehrhart]” so that he was

discharged without just cause.
Scioto App. No. 16CA3726                                                                     3


       {¶5}    Valley Wholesale appealed the director’s redetermination decision to the

Unemployment Compensation Review Commission, and the commission conducted a

hearing, which produced the following evidence.

       {¶6}    Len Pridemore, the warehouse manager for Valley Wholesale, testified

that the company had a verbal policy that truck drivers transporting product for the

company must pay for damage to products caused by their negligence. According to

Pridemore, employee Ehrhart damaged products he was transporting on three separate

occasions, and signed three documents admitting the fact.1 Pridemore claimed that on

the first incident, which occurred in September 2012, he left frozen product on his truck

in the evening, and the product had melted and was ruined the next morning.

       {¶7}    On the second incident Pridemore testified that in March 2014, Ehrhart

damaged product he was delivering and the company owners gave him a verbal

warning that the next time it happened, he would have to pay for the damaged product.

       {¶8}    On the third incident, which occurred on April 3, 2014, Pridemore testified

that Ehrhart damaged product that he was delivering and he was given the option of

paying for the damaged product or leaving work. Ehrhart refused to pay and instead left.

       {¶9}    Valley Wholesale Vice President Peggy Vastine confirmed Pridemore’s

testimony that Ehrhart’s employment ended after he had a third incident on April 3, 2014

in which he damaged a case of sausage and he refused to pay $39.16 for it. Vastine

also confirmed that after his second incident in which he damaged product, the

company informed Ehrhart that he would be responsible for the next product damaged

by him. On the last incident the customer called the company and complained that the


1Although the company’s witnesses referenced these statements in their testimony, the statements were
not included as part of the evidence in the record on appeal.
Scioto App. No. 16CA3726                                                             4


case of sausage Ehrhart delivered was damaged because it was wet and covered in

flour and dirt. Vastine testified that the sausage case became damaged and unusable

because Ehrhart put the case on the wet floor of his truck instead of on a pallet, in

contravention of company policy. Vastine testified that even though Ehrhart worked only

one hour on April 4, 2014 because he left after he refused to pay, the company paid him

for eight hours that day so that he could afford to pay for the sausage he damaged.

       {¶10} Ehrhart denied that there was any company policy for workers to pay for

damaged products, that he had been warned, had signed a statement that he would pay

if any product was damaged again, or that he was responsible for damaging the case of

sausage on April 3, 2014. Ehrhart did concede, however, that he had left the case of

sausage on the floor of his truck notwithstanding the company policy that he keep it on

a pallet when he transported it. Ehrhart contended that the customer had rejected the

case of sausage because it was the wrong size rather than because it was damaged.

Ehrhart claimed that when he tried to come in the day after the last incident, he was told

to go home. He testified that the company paid him for a full day of work that day

because of its normal bookkeeping procedure, instead of its claimed reason that the

company wanted him to pay for the case of sausage from the additional pay. Ehrhart

further testified that the wrong sausage case was loaded onto his truck and that it got

damaged when he attempted to deliver it to the customer in the rain.

       {¶11} The commission reversed the director’s redetermination decision and

denied Ehrhart’s application for unemployment compensation benefits. The commission

determined that Valley Wholesale discharged Ehrhart for just cause:

       The available, credible evidence presented in this matter established that
       claimant was counseled for delivering product to customers that was
Scioto App. No. 16CA3726                                                             5


       damaged while he was transporting it. Claimant was further informed that
       he would be required to pay for any other food product that was damaged
       during delivery.

       In the final incident, claimant refused to pay for sausage product that was
       damaged during delivery and essentially unusable. The employer paid
       claimant for additional hours that he did not work so that he could pay for
       the sausage and still receive his entire paycheck. Yet, claimant still
       refused to pay the $40.00 to cover the cost of the sausage. Claimant’s
       actions constitute insubordination and thus, his continued employment is
       no longer in the employer’s best interest. Therefore, Valley Wholesale
       Foods, Inc. discharged claimant for just cause in connection with work.


       {¶12} After the commission disallowed Ehrhart’s request for review, he appealed

the commission’s decision denying him benefits to the Scioto County Common Pleas

Court. The common pleas court affirmed the commission’s decision after finding that it

was not unlawful, unreasonable, or against the manifest weight of the evidence. This

appeal followed.

                              II. ASSIGNMENT OF ERROR

       {¶13} Ehrhart assigns the following error for our review:

          1. THE TRIAL COURT ERRED IN GRANTING
             SUMMARYJUDGMENT TO OHIO DEPT. OF JFS.

                              III. STANDARD OF REVIEW

       {¶14} In his sole assignment of error Ehrhart asserts that the trial court erred in

granting summary judgment to ODJFS. However, the trial court did not grant summary

judgment to ODJFS. The trial court affirmed the commission’s decision that Ehrhart is

not entitled to unemployment compensation benefits because Valley Wholesale

discharged him for just cause. Therefore, like the parties to this case, we treat Ehrhart’s

assignment of error as contesting the propriety of the trial court’s judgment affirming the

commission’s just-cause finding.
Scioto App. No. 16CA3726                                                             6


       {¶15} “ ‘Unlike most administrative appeals where we employ an abuse of

discretion standard, * * * our review of an appeal from the decision of the

[Unemployment Compensation Review] Commission is identical to that of the common

pleas court.’ ” Walburn v. Ohio Dept. Of Job & Family Servs., 4th Dist. Pike No.

08CA786, 2009-Ohio-976, ¶ 14, quoting Baird v. S. Ohio Med. Ctr., 4th Dist. Scioto No.

04CA2939, 2004-Ohio-5888, ¶ 7. Therefore, the limited standard of review set forth in

R.C. 4141.282(H) applies to all appellate courts—an appellate court may reverse the

commission’s just-cause determination only if it is unlawful, unreasonable, or against

the manifest weight of the evidence. See Williams v. Ohio Dept. of Job and Family

Servs., 129 Ohio St.3d 332, 2011-Ohio-2897, 951 N.E.2d 1031, ¶ 20; Tzangas, Plakas

& Mannos v. Admr., Ohio Bur. of Emp. Servs., 73 Ohio St.3d 694, 653 N.E.2d 1207

(1995), paragraph one of the syllabus.

       {¶16} In making our review we must give deference to the commission in its role

as finder of fact. Walburn at ¶ 15. “Thus, a reviewing court may not make factual

findings or determine a witness’s credibility * * *.” Williams at ¶ 20. We may not reverse

the commission’s decision simply because reasonable minds might reach different

conclusions. Id.; see also Walburn at ¶ 15 (“On close questions, where the Commission

might reasonably decide either way, we have no authority to upset its decision”).

       {¶17} Under this standard, “[w]hen an appellate court reviews whether a

[tribunal]’s decision is against the manifest weight of the evidence, the court weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the factfinder clearly lost its

way and created such a manifest miscarriage of justice that the judgment must be
Scioto App. No. 16CA3726                                                             7

reversed.” See Martin v. Jones, 2015-Ohio-3169, 41 N.E.3d 123, ¶ 68, citing Eastley v.

Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20; see also

Cuyahoga Metro. Hous. Auth. v. Dir., Ohio Dept. of Jobs & Family Servs., 8th Dist.

Cuyahoga No. 103399, 2016-Ohio-3457, ¶ 15 (applying the Supreme Court’s clarified

manifest-weight standard for civil cases to an administrative appeal to review a decision

of the Unemployment Compensation Review Commission). “ ‘We will reverse a

judgment as being against the manifest weight of the evidence only in the exceptional

case in which the evidence weighs heavily against the judgment.’ ” Martin at ¶ 68,

quoting Pinkerton v. Salyers, 4th Dist. Ross No. 13CA3388, 2015-Ohio-377, ¶ 18.

                                IV. LAW AND ANALYSIS

                                        Just Cause

       {¶18} In essence, Ehrhart argues that the commission’s decision that Valley

Wholesale had just cause to discharge him from his employment as a truck driver is

against the manifest weight of the evidence.

       {¶19} “ ‘Under R.C. 4141.29(D)(2)(a), an employee who is discharged from

employment for just cause is ineligible to receive unemployment benefits.’ ” Hartless v.

Ohio Dept. of Job & Family Servs., 4th Dist. Pickaway No. 10CA27, 2011-Ohio-1374, ¶

15, quoting Crisp v. Scioto Residential Serv., Inc., 4th Dist. Scioto No. 03CA2918, 2004-

Ohio-6349, ¶ 13.

       {¶20} “Just cause” is that which, to an ordinarily intelligent person, is a

justifiable reason for doing or not doing a particular act. Williams, 129 Ohio St.3d 332,

2011-Ohio-2897, 951 N.E.2d 1031, ¶ 22; Irvine v. Unemp. Comp. Bd. of Review, 19

Ohio St.3d 15, 17, 482 N.E.2d 587 (1985). The determination of whether there is just
Scioto App. No. 16CA3726                                                            8


cause for discharge is dependent on the factual circumstances of each case. In

conducting our analysis, we must recognize the legislative purpose to provide financial

assistance to an individual who had worked and was able and willing to work, but was

temporarily without employment through no fault or agreement of the individual.

Tzangas, 73 Ohio St.3d at 697, 653 N.E.2d 1207, citing Irvine at 17.

       {¶21} “ ‘The [Unemployment Compensation] Act does not exist to protect

employees from themselves, but to protect them from economic forces over which they

have no control.’ ” Williams at ¶ 23, quoting Tzangas at 697. Therefore, “[f]ault on

behalf of the employee is an essential component of a just cause determination.”

Tzangas at paragraph two of the syllabus. “Fault, however, is not limited to willful or

heedless disregard of a duty or a violation of an employer’s instructions.” Williams at ¶

24. Just cause for dismissal exists when an employee’s actions demonstrate an

unreasonable disregard for the employer’s best interests. See, e.g., Midwest Terminals

of Toledo Internatl., Inc. v. Dir., Ohio Dept. of Job & Family Servs., 6th Dist. Lucas No.

L-15-1193, 2016-Ohio-973; Kohl v. Health Mgt. Solutions, Inc., 10th Dist. Franklin No.

15AP-17, 2015-Ohio-4999, ¶ 18; Hartless, 2011-Ohio-1374, at ¶ 22.

       {¶22} The testimony of the Valley Wholesale witnesses—Vice President Peggy

Vastine and warehouse manager Len Pridemore—and the separation information

provided to ODJFS by the company supports the commission’s findings that: (1) the

company had previously informed him about damaging products while delivering them

to customers and that he would be responsible for paying for any products he damaged

in the future; (2) Ehrhart then damaged a case of sausage while attempting to deliver it

to a customer, rendering it unusable; and (3) Ehrhart refused to pay the nearly $40 for
Scioto App. No. 16CA3726                                                              9


the case of sausage he damaged and instead left and did not pay for it even though the

company paid him for seven additional hours he did not work the next day. At one point

in his testimony Ehrhart conceded that he had left the case of sausage on the floor of

his truck instead of a pallet in the truck, in violation of company policy.

       {¶23} Ehrhart argues that Pridemore was “caught lying” during the commission

hearing, that the company never produced the three documents in which it claimed he

admitted he was at fault for damaging products, that there was no rule that employees

had to pay for damaged products, and that he was not at fault for damaging the

sausage case.

       {¶24} Ehrhart’s arguments contest the credibility of the company’s witnesses

and evidence. But given the deference we must accord the commission in its role as

the finder of fact and to initially determine the credibility of the witnesses, we cannot

reverse the commission’s decision simply because reasonable minds could have

reached different conclusions concerning the just-cause issue. See Williams, 129 Ohio

St.3d 332, 2011-Ohio-2897, 951 N.E.2d 1031, at ¶ 20; Walburn, 2009-Ohio-976, at ¶

15. The commission was entitled to credit the company’s evidence and to accord little

weight to Ehrhart’s conflicting testimony.

       {¶25} The company’s evidence established that Ehrhart unreasonably

disregarded its instructions that he would be responsible for paying for any product he

damaged during delivery and that he did so willfully, even though the company gave

him additional money to cover the cost of the damaged product. Ehrhart was at fault for

damaging the product by not following company policy while delivering it and by failing
Scioto App. No. 16CA3726                                                             10


to adhere to instructions to pay for it thereafter. Under these circumstances, his

continued employment as a truck driver was not in Valley Wholesale’s best interests.

       {¶26} Our review of the record establishes that the commission did not clearly

lose its way and create such a manifest miscarriage of justice that its decision must be

reversed. We conclude that the commission’s decision that Valley Wholesale’s

discharge of Ehrhart was for just cause was neither unreasonable, unlawful, nor against

the manifest weight of the evidence. This is not the exceptional case in which the

evidence weighs heavily against the commission’s decision. Therefore, we overrule

Ehrhart’s sole assignment of error.

                                      V. CONCLUSION

       {¶27} Having overruled Ehrhart’s assignment of error, we affirm the judgment of

the trial court, which affirmed the commission’s decision finding that Ehrhart is not

entitled to unemployment compensation benefits.

                                                                 JUDGMENT AFFIRMED.
Scioto App. No. 16CA3726                                                           11


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Court of Common Pleas to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Hoover, J.: Concur in Judgment and Opinion.

                                   For the Court




                                   BY: ________________________________
                                       William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.